DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 depends from itself.  It appears that claim 5 should depend from claim 4.  Claim 5 has been examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the piston" in line 1, "the lead screw" in line 2, "the spindle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ball screw" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Chelaidite (US-20190331180).
Regarding claim 1, Chelaidite discloses a nut (8) having a threading (fig 2); a spindle (7) having an external threading (fig 2) and positioned at least partially within the nut (fig 1-3); and a drive shaft (5) in communication with the nut (8) to rotate the nut (paragraph 31); wherein rotation of the drive shaft rotates the nut (paragraph 31), and the threading of the nut (8) engages the external threading of the spindle (7) to move the spindle axially away from the drive shaft to drive a piston (4).
Regarding claim 4, Chelaidite discloses a lead screw (12) positioned within a channel of the spindle (7, paragraph 27).
Regarding claim 5, Chelaidite discloses wherein the piston (4) is moved to a clamping position in a clamping direction to engage a brake pad of a brake system (paragraphs 22 and 30-32), and threading (13) of the lead screw self-locks  (friction between 13 and 14) with internal threading (14) of the spindle to prevent backdrive of the spindle in a release direction opposite the clamping direction (paragraphs 31-32).
.


Claim(s) 1-3, 8, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by (US-9732812).
	Regarding claim 1, Giering et al. discloses a nut (38) having a threading (32); a spindle (26) having an external threading (28) and positioned at least partially within the nut (fig 2); and a drive shaft (50) in communication with the nut (38) to rotate the nut (col. 5, lines 51-52); wherein rotation of the drive shaft rotates the nut (col. 5, lines 51-52), and the threading of the nut engages the external threading of the spindle to move the spindle axially away from the drive shaft to drive a piston (col. 5, lines 51-54).
	Regarding claim 2, Giering et al. discloses wherein the spindle (26) is secured to a flange (56) and the flange contacts an inner surface of the piston to drive the piston (fig 2, col. 5, lines 51-54).
	Regarding claim 3, Giering et al. discloses wherein the nut and the drive shaft are engaged to prevent axial movement and rotation of the nut relative to the drive shaft, prevent axial movement and rotation of the drive shaft relative to the nut, or both (col. 5, lines 9-18).
	Regarding claim 8, Giering et al. discloses wherein the flange (56) includes an anti-rotation feature that engages the piston and prevents rotation of the flange relative to the piston, or vice versa (col. 5, lines 9-23).
	Regarding claim 10, Giering et al. discloses wherein the nut and the spindle are at least partially positioned within a cavity of the piston (fig 2).
	Regarding claim 11, Giering et al. discloses wherein the nut and the drive shaft remain axially stationary and rotate about an axis of rotation (col. 5).

	Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reith et al. (DE10137880).
	Regarding claim 1, Reith et al. discloses a nut (14) having a threading (fig 1); a spindle (16) having an external threading (fig 1) and positioned at least partially within the nut (fig 1); and a drive shaft (10) in communication with the nut (14) to rotate the nut (fig 1); wherein rotation of the drive shaft rotates the nut ((fig 1 and Applicant provided English translation, page 5-7), and the threading of the nut engages the external threading of the spindle (at least through the balls 9)to move the spindle axially away from the drive shaft to drive a piston (fig 1 and Applicant provided English translation, page 5-6).
	Regarding claim 7, Reith et al. discloses wherein a ball screw is positioned between the nut and the spindle to engage the threading of the nut, the external threading of the spindle, or both (fig 1, 9).

Claim(s) 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Deng et al. (CN 110654363 A).
Regarding claim 14, Deng et al. discloses a first nut (fig 3, 206) having a threading; a second nut (209) having a threading; a spindle (208) having a threading and positioned at least partially within the first nut and the second nut (fig 3); and a drive shaft (207) connected to the spindle to rotate the spindle (Applicant provided English translation, page 30); wherein rotation of the drive shaft (207) during a clamping operation rotates the spindle (208), and the threading of the spindle engages the threading of the first nut to move the first nut axially away from the drive shaft to drive a piston (213 and/or 217) in a clamping direction (Applicant provided English translation, page 30-31); and wherein backdrive of the piston (217) and the first nut (206) in a release direction opposing the clamping direction is prevented by 
Regarding claim 15, Deng et al. discloses wherein the threading of the first nut (206) is free of self-locking with the threading of the spindle (Applicant provided English translation, fig 3, ball screw and claim 3, last two lines, wherein 209 is self-locked).
Regarding claim 18, Deng et al. discloses wherein an anti-rotation feature (205) between the first nut and the second nut prevents rotation of the second nut relative to the first nut, or vice versa (Applicant provided English translation, and claim 4).
Regarding claim 19, Deng et al. discloses wherein the second nut (209) is positioned at least partially within the first nut (206).
Regarding claim 20, Deng et al. discloses wherein the second nut (209) is located adjacent (at least axially or in operation) to the first nut (206, fig 3).
Allowable Subject Matter
Claims 9, 12-13, and 16-17 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/              Examiner, Art Unit 3657           

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657